108 F.3d 1386
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Roberto Wilfredo TURCIOS, Plaintiff-Appellant,v.DEPARTMENT OF CORRECTIONS;  James Gomez, Director;  StevenCambra;  Augustine Lopez;  Joan Croker, PublicDefender, Defendants-Appellees.
No. 96-16573.
United States Court of Appeals, Ninth Circuit.
Submitted March 11, 1997.*Decided March 14, 1997.

Before:  SNEED, LEAVY, and THOMAS, Circuit Judges.


1
MEMORANDUM**


2
Roberto Wilfredo Turcios, a California state prisoner, appeals pro se the district court's summary judgment for defendant prison officials in Turcios's 42 U.S.C. § 1983 action.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review de novo a district court's grant of summary judgment.  See McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir.1992).  For the reasons stated in the district court's order filed July 8, 1996, we affirm.

AFFIRMED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because of the disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal